Honorable Ann Bush Election Commissioner Mississippi County 1311 North Fifth Street Blytheville, AR  72315
Dear Ms. Bush:
This official opinion is in response to your letter in which you requested an answer to the following question:
   "Whether or not ballot boxes are required to be locked on the day of the election."
Ark. Stat. Ann. 3-611(B)(i) (1976 Repl.), requires that the County Election Commissioners deliver to the sheriff the following election supplies:
(i)  A good and sufficient ballot-box with lock and key.
The Supreme Court of Arkansas in Horne v. Fish, 198 Ark. 79,127 S.W.2d 623 (1939), held that the use of cardboard boxes which were not numbered or equipped with lock and key did not constitute substantial compliance with the statute concerning preservation and protection of ballots.
Therefore, it is apparent from the plain wording of the statute that a lock and key is required, and the ballot box is required to be locked in order to preserve and protect the secrecy of the ballots.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Rick D. Hogan.